Name: Commission Regulation (EEC) No 1137/89 of 28 April 1989 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 119/36 Official Journal of the European Communities 29 . 4. 89 COMMISSION REGULATION (EEC) No 1137/89 of 28 April 1989 fixing the export refunds on products processed from cereals and rice system for products processed from cereals and from rice Q, as last amended by Regulation (EEC) No 1906/87 (8), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Whereas, on the basis of the criteria laid down in Regula ­ tion (EEC) No 2744/75, particular account should be taken of the prices and quantities of basic products used to calculate the variable component of the levy ; whereas Article 8 of Regulation (EEC) No 2744/75 and Article 1 of Commission Regulation (EEC) No 1077/68 (9), as amended by Regulation (EEC) No 2764/71 (10), provide that the amount of the export refund should, for certain products, be reduced by an amount equal to the produc ­ tion refund granted in respect of the basic products ; Whereas it follows from applying these detailed rules to the present situation on the market in products processed from cereals and rice that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular the fourth subpara ­ graph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 2229/88 (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 and Article 17 of Regulation (EEC) No 1418/76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu ­ lations and prices for those products within the Commu ­ nity may be covered by an export refund ; Whereas Article 2 of Regulation (EEC) No 2746/75 of the Council and Article 2 of Council Regulation (EEC) No 1431 /76 (6) laying down general rules for granting export refunds on cereals and rice respectively and criteria for fixing the amount of such refunds, provide that when refunds are being fixed account must be taken of the exis ­ ting situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; Whereas Article 6 of Regulation (EEC) No 2744/75 of the Council of 29 October 1975 on the import and export Whereas when the refund is being calculated account should be taken of the quantities of raw materials used to determine the variable component of the levy ; whereas the quantities of raw materials used for certain processed products may vary according to the end use of the product ; whereas, depending on the manufacturing process used, products other than the main product are obtained, the quantity and value of which may vary with the nature and quality of the main products being manu ­ factured ; whereas cumulation of the refunds on the various products manufactured by a single process from the same basic product may make it possible, in certain cases, to export to third countries at prices which are lower than world market prices ; whereas the refund on certain products should therefore be limited to an amount which, while allowing access to the world market, will ensure that the aims of the common organization of the markets are respected ; Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash, crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 20, 25 . 1 . 1989, p. 16. 0 OJ No L 166, 25. 6. 1976, p. 1 . {*) OJ No L 197, 26. 7 . 1988 , p. 30 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . ( « OJ No L 166, 25. 6 . 1976, p. 36. 0 OJ No L 281 , 1 . 11 . 1975, p . 65 . (  ) OJ No L 182, 3 . 7. 1987, p. 49 . 0 OJ No L 181 , 27. 7. 1968, p . 1 . ( ,0) OJ No L 283, 24. 12. 1971 , p. 30 . 29 . 4. 89 Official Journal of the European Communities No L 119/3 / Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Community participa ­ tion in world trade makes it unnecessary to fix an export refund at the present time ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas Commission Regulation (EEC) No 2806/71 (') lays down additional rules for granting export refunds for certain products processed from cereals and rice ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (2), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas, pursuant to Article 275 of the Act of Accession, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 are hereby fixed as shown in the Annex to this Regulation . The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 1 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 284, 28 . 12. 1971 , p. 9 , (2) OJ No L 164, 24. 6 . 1985, p . 1 . V) OJ No L 153, 13 . 6 . 1987, p . 1 . No L 1 19/38 Official Journal of the European Communities 29 . 4. 89 ANNEX to the Commission Regulation of 28 April 1989 fixing the export refunds on products processed from cereals and rice (ECU/tonne)(ECU/tonne) Product code Refund Product code Refund 1102 20 10 100 117,45 1104 22 10 900 1102 20 10 300 100,67 1104 22 30 100 46,61 1102 20 10 900  1104 22 30 900  1102 20 90 100 100,67 1104 22 50 000 :  1102 20 90 900  1104 23 10 100 125,84 1102 30 00 000  1104 23 10 300 96,47 1102 90 10 100 92,82 1104 23 10900  1102 90 10 900 63,12 1104 29 10 100  1102 90 30 100 49,36 1104 29 10 900  1102 90 30 900  1104 29 91 000 60,05 1103 12 00 100 49,36 1104 29 95 000 60,05 11031200 900 1104 30 10 000 16,57 1103 13 11 100 151,00 1104 30 90 000 20,97 1103 13 11 300 117,45 1107 10 11 000 118,00 1103 13 11 500 100,67 1107 10 91 000 110,15 1103 13 11 900 1108 11 00 100 118,58 1103 13 19 100 151,00 1108 11 00 900  1103 13 19 300 117,45 1108 1200 100 126,22 1103 13 19 500 100,67 1108 12 00 900  1103 13 19 900 _ 1108 13 00 100 126,22 1103 13 90 100 100,67 1108 13 00 900  1103 13 90 900 1108 1400 100  I 1108 14 00 900 - 1103 14 00 000  1108 19 10 100 145,621103 19 10 000 60,05 1108 19 10 900 1103 19 30 100 95,91 1108 19 90 100 1103 19 30 900  1108 19 90 900 1103 21 00 000 67,62 1109 00 00 100 0,00 1103 29 20 000 63,12 l 1103 29 30 000 1109 00 00 900  1702 30 51 000 164,88 1103 29 40 000 85,57 1702 30 59 000 126,22 1104 11 90 100 92,82 1702 30 91 000 164,88 1104 11 90 900  1702 30 99 000 126,22 1104 12 90 100 54,84 1702 40 90 000 126,22 1104 12 90 300 43,87 1702 90 50 100 164,88 1104 12 90 900  1702 90 50 900 126,22 1104 19 10 000 67,62 1702 90 75 000 172,77 1104 19 50 110 134,22 1702 90 79 000 119,91 110419 50 130 109,06 2106 90 55 000 126,22 1104 19 50 150  2302 10 10 000 16,96 1104 19 50 190  2302 10 90 100 16,96 1104 19 50 900 2302 10 90 900  1104 19 91 000  2302 20 10 000 16,96 1104 21 10 100 92,82 2302 20 90 100 16,96 1104 21 10 900  2302 20 90 900  1104 21 30 100 92,82 2302 30 10 000 16,96 1104 21 30 900  2302 30 90 000 16,96 1104 21 50100 123,76 2302 40 10 000 16,96 1104 21 50 300 99,01 2302 40 90 000 16,96 1104 21 50 900  2303 1011 100 63,11 1104 22 10100 43,87 2303 10 11 900  NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ).